Citation Nr: 0634259	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from November 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The case returns to the Board following a remand to the RO in 
July 2004.  The Board reopened the veteran's claims for PTSD 
and heart disease secondary to PTSD in its July 2004 
decision.  


FINDINGS OF FACT

1.  The most probative medical evidence of record shows the 
veteran does not currently have PTSD.  

2.  The most probative medical evidence of record does not 
show that the veteran's heart disease is linked to any injury 
or disease in service or any service-connected disease.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006).

2.  Service connection for heart disease secondary to PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The veteran contends that he manifests PTSD as a result of 
his claimed combat stressors in service.  Service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in the line of duty 
during a period of active wartime service.  38 U.S.C.A. § 
1110 (West 2002).  Applicable regulatory criteria provide 
that service connection for PTSD requires medical evidence of 
a PTSD diagnosis which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-
IV), see 38 C.F.R. § 4.125(a), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2006).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

The veteran's service personal records confirm that he served 
in the Republic of Vietnam during the Vietnam War from 
November 1965 to November 1966.  His personnel records 
indicate he served as an aircraft maintenance crewman, and he 
reports also acting as a door gunner on a military transport 
helicopter.  He was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  Personnel records do not 
document participation in combat.  See 64 Fed. Reg. 32807, 
32808 (June 18, 1999).

A September 1967 service medical examination diagnosed the 
veteran with emotional instability manifested by a passive-
aggressive personality.  His stress level was deemed normal. 

At an initial VA outpatient mental health assessment dated 
January 2002, the veteran was diagnosed with chronic PTSD, 
based largely on the history of his mental health as related 
by the veteran.  In October 2002, K. Bradstreet, A.A.S., who 
counseled the veteran from April 2001 to July 2001, also 
opined that the veteran suffered from PTSD because of his 
wartime duties, citing the VA hospital's earlier PTSD 
diagnosis in her opinion.  

In March 2004, psychologist C. D. Ashworth, Ph.D., of 
NorthEast Washington Family Counseling, assigned the veteran 
a DSM-IV diagnosis of PTSD subsequent to his experiences as a 
helicopter mechanic and door gunner after testing him 
according to the Combat Exposure Scale, Mississippi Combat 
PTSD Scale, Burns Brief Mood Survey, and Minnesota 
Multiphasic Personality Inventory.  Dr. Ashworth concluded 
that the veteran endorses symptoms of PTSD including 
exaggerated startle response, hypervigilance, intrusive 
thoughts, social avoidance, sporadic work history, and 
problems with authority.  The veteran was also diagnosed with 
depressive disorder and personality disorder with Cluster B 
features.  Dr. Ashworth concluded that the veteran's 
diagnosed PTSD is directly related to his experience in 
Vietnam and that his symptoms are of such severity and 
chronicity as to cause serious impairment in his social and 
occupational functioning. 

The veteran was afforded a VA PTSD examination in July 2005 
where he was tested according to the Millon Clinical 
Multiaxial Inventory II and Mississippi Combat PTSD Scale, 
which yielded some symptoms of PTSD or depression.  However, 
the VA examiner found that the veteran's reported stressors 
(shooting civilians, landing in hot landing zones, and having 
had the duty of stacking dead bodies) were not confirmed or 
supported by his service records or DD-214.  The examiner 
opined that problems with the veteran emotionally distancing 
himself from others may have existed prior to his military 
career.  The examiner found that it is likely that the 
veteran's social impairment relates primarily to longstanding 
characterological traits which have been identified as a 
personality disorder and that, despite his many problems, the 
results of testing showed that the veteran is generally 
satisfied with himself as he is, suggesting that he does not 
meet DSM-IV diagnostic criteria for PTSD.  The examiner 
concluded that the veteran made a poor adjustment prior to 
entering the military to the extent there were a number of 
indications of behavior control problems suggestive of a 
conduct disorder and which are often precursors of 
psychiatric and psychological adjustment problems as an 
adult.  If the symptoms reported and stressors are taken at 
face value, the examiner opined that they still did not 
appear to result in deficits in social and vocational 
functioning to the degree that would meet DSM-IV diagnostic 
criteria.  The few symptoms of PTSD that he did note would 
not have been disabling in the context of the veteran's past 
occupations and his disturbed sleep, irritability, and mood 
problems are more likely accounted for by his physical 
ailments, according to the examiner.  The examiner diagnosed 
the veteran with depressive disorder and personality disorder 
with an estimated Global Assessment of Functioning (GAF) 
score of approximately 55.  

The Board notes that the veteran provided personal statements 
dated August 2004 from his older brother, ex-girlfriend, and 
friend indicating their belief that the veteran contracted 
PTSD as a result of military service.  However, their 
assertions that the veteran currently suffers from PTSD are 
not sufficient evidence because the reference individuals are 
not shown to have the medical training or expertise to render 
a diagnosis.  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

The evidence of record contains conflicting assessments as to 
whether the veteran manifests PTSD.  The Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  
The Board finds that the July 2005 VA medical opinion has the 
greatest probative value in this case.  The opinion report 
included a complete, detailed review of the claims folder and 
a discussion of the relevant medical evidence, with specific 
references to the veteran's military service records and 
other disabilities in support of the final conclusion.  
Furthermore, the July 2005 VA medical opinion provides a 
detailed explanation concerning how the PTSD symptoms 
identified in the March 2004 report by Dr. Ashworth are most 
likely attributable to causes other than PTSD, such as pre-
service behavior control problems and current physical 
ailments.  This conclusion is supported by the September 1967 
service medical examination which diagnosed the veteran with 
emotional instability manifested by a passive-aggressive 
personality yet found his stress level to be normal.  On the 
other hand, the January 2004 VA outpatient mental health 
assessment, October 2002 letter by Ms. Bradstein, and March 
2004 letter by Dr. Ashworth were based largely on the 
veteran's reported, unsubstantiated history, which is not 
supported by the evidence of record.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The October 2002 letter from Ms. Bradstein is based solely on 
her experiences with the veteran and is offered without 
explanation as to how the evidence satisfies the diagnostic 
criteria for PTSD.  Dr. Ashworth's March 2004 letter fails to 
do anything other than cite test results and does not explain 
how the veteran's service contributed to or aggravated his 
current mental state.  Therefore, the Board finds that the 
opinions from Dr. Ashworth, Ms. Bradstein, and the January 
2004 VA assessor have little probative value in this appeal 
when compared with the reasoned opinion advanced on VA 
examination in 2005. 

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  The probative evidence of record does not 
show that the veteran could be properly diagnosed as having 
PTSD.  Accordingly, the appeal is denied.  38 U.S.C.A. § 
5107(b).  

Service Connection for a Heart Disorder Secondary to PTSD

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310. 

Although service medical records are negative for treatment 
or diagnosis of a chronic cardiovascular disorder, post-
service medical records from Mount Caramel Hospital and Saint 
Joseph's Hospital show treatment for coronary artery disease, 
hypertension, and congestive heart failure.  The veteran is 
attempting to establish service connection for heart disease 
as secondary to PTSD.  However, secondary service connection 
presupposes the existence of an established service-connected 
condition.  PTSD is not currently service connected, and thus 
logically there can be no secondary service connection for 
any condition allegedly due to PTSD.  

Because he is not service-connected for the underlying 
condition claimed, there can be no reasonable claim on a 
secondary basis under the provisions of 38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2002 and June 
2004, as well as the August 2002 statement of the case and 
August 2003 and October 2005 supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 and October 2005 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the August 
2002 rating decisions in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated June 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim.  .  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, personnel records, 
outpatient treatment records, private treatment records, and 
a VA examination.  The veteran provided additional medical 
records, private medical opinions, and lay evidence in the 
form of his own statements and statements from family and 
acquaintances.  The Board finds no indication or allegation 
that additional pertinent evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for PTSD is denied.

Service connection for heart disease secondary to PTSD is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


